After consideration, the Court granted an order as follows :
And now to wit this seventh day of February, A. D., 1887, on motion of the plaintiff’s attorney, for an order to sell the shares of bank stock attached by virtue of the above writ, or as many of said shares as shall be sufficient to satisfy the debt, interest and costs in said writ, it is ordered by the Court that the said shares or so many of said shares as shall be sufficient to satify the debt, interest and costs aforesaid, be sold at public vendue, to the highest bidder, upon such notice as is required for sales upon execution process.